WOODRUFF, Circuit Judge.
I am of opinion that the evidence in this case shows very clearly the want of proper care on the part of those controlling the navigation of the C. H. Northam, and that the tug and her tow were without fault. The steamboat was, of course, at liberty, to pass the tow. If she would pass at the speed she had maintained to the time when she created the swell that *646caused tlie injury, slie should have passed at a greater distance. If the width of the channel was such that she could not pass at a greater distance, she should have reduced her speed in due season to prevent so heavy a swell. I think the proof fully sustains the views stated in the opinion of the district judge. Let a decree be entered for the libel-lant, with costs.